

EXHIBIT 10.51


FIRST AMENDMENT TO THE
FIRST AMENDED AND RESTATED
COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(By and Between Columbia State Bank and Clinton E. Stein)




This First Amendment to the First Amended and Restated Columbia State Bank
Supplemental Executive Retirement Plan Agreement (hereinafter “Amendment”), is
hereby entered into this November 15, 2017 by and between Columbia State Bank
(hereinafter “Bank” or “Employer”) and Clinton E. Stein (hereinafter
“Executive”). It is intended that this Amendment shall amend the First Amended
and Restated Columbia State Bank Supplemental Executive Retirement Plan
Agreement (“Agreement”), by and between the parties and with an effective date
of February 27, 2015, as provided herein.


Furthermore, it is the intent of the parties that this Amendment shall be
compliant with Internal Revenue Code Section 409A and the rules and regulations
related thereto. Subject to the forgoing, the parties hereby agree as follows:


1.
Paragraph 2.3 entitled “Applicable Percentage” and appearing on pages 1-2 of the
Agreement shall be deleted in its entirety and shall be replaced with the
following:



1.3
Applicable Percentage. The term “Applicable Percentage” is the percentage of the
Executive Benefit to which Executive may be entitled based on (a) the date on
which the Executive Separates From Service or Terminates Employment with the
Bank or (b) the circumstances described herein. The actual Executive Benefit to
which Executive is entitled will be determined based on both the date of
Separation From Service (or Disability) and the circumstances of such Separation
From Service. While the following chart reflects the Applicable Percentage as of
the specified date for the given year, it is the intent of the parties that a
Separation From Service at any time during the calendar year shall result in a
pro-rated increase in the Applicable Percentage using a methodology which is
consistent with the reduction under Paragraph 2.12. Subject to the forgoing, the
Applicable Percentage shall be determined as follows:



DATE OF SEPARATION FROM SERVICE
APPLICABLE PERCENTAGE
December 5, 2005
0%
December 6, 2008
15%
December 6, 2009
20%
December 6, 2010
25%
December 6, 2011
30%
December 6, 2012
35%
December 6, 2013
40%
December 6, 2014
45%





1



--------------------------------------------------------------------------------




December 6, 2015
50%
December 6, 2016
55%
December 6, 2017
60%
December 6, 2018
65%
December 6, 2019
70%
December 6, 2020
75%
December 6, 2021
80%
December 6, 2022
85%
December 6, 2023
90%
December 6, 2024
95%
December 6, 2025 and Thereafter
100%



2.
Paragraph 4.2 entitled “Modifying Form of Benefit Payment/Single Life Annuity
vs. Joint Life” and appearing on page 9 of the Agreement shall be deleted in its
entirety and shall be replaced with the following:



4.2
Modifying Form of Benefit Payment/Single Life Annuity vs. Joint Life. Subject to
Bank approval as to the form of annuity payment offered, and as provided in IRC
409A, Executive may change the form of an annuity payment (before any payment
has been made) from one type of life annuity to another type of life annuity
with the same scheduled date for the first annuity payment, and such change will
not be considered a “change in the time and form of a payment” provided that the
annuities are actuarially equivalent applying reasonable actuarial methods and
assumptions.

The Distribution Election Form (as may be modified by the Bank from time to
time) shall provide details and options regarding those joint and survivor
annuity options that may be elected. Again, an annuity modification under this
Paragraph 4.2 must be actuarially equivalent in value in accordance with IRC
409A, and the payment commencement date shall remain unchanged. Furthermore, any
election to use an alternate annuity payment method must be made prior to the
payment start date and, other than as addressed herein below, Executive shall
not have the ability to modify the form of annuity elected once payments have
begun. If, however, an approved joint and survivor annuity option is elected and
Executive’s spouse pre-deceases Executive, then for all payments made to
Executive after the death of Executive’s spouse, the amounts payable under this
Agreement shall increase and be equal to the payment amounts Executive would
have received under a single life annuity option. Executive shall not be able
then to designate a new spouse and reinstate joint life annuity payments.


/ / / /


/ / / /






2



--------------------------------------------------------------------------------




To the extent that any paragraph, term, or provision of the Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term, or provision shall remain in full force and effect as set forth in said
Agreement.


IN WITNESS WHEREOF, the Executive and a duly authorized representative of
Columbia State Bank have signed this Amendment as of the written date.


EXECUTIVE


/s/ CLINT STEIN         Date: November 15, 2017
Signature                    


COLUMBIA STATE BANK


By: /s/ DAVE LAWSON             Date: November 15, 2017
Dave Lawson
EVP/Chief Human Resources Officer
    




3

